Cite as 2022 Ark. App. 371
                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-22-119


                                                 Opinion Delivered   September 28, 2022

 BRANDY HUGGINS                           APPEAL FROM THE PULASKI
                                APPELLANT COUNTY CIRCUIT COURT,
                                          EIGHTH DIVISION
 V.                                       [NO. 60JV-20-411]

 ARKANSAS DEPARTMENT OF        HONORABLE TJUANA C. BYRD,
 HUMAN SERVICES AND MINOR      JUDGE
 CHILDREN
                     APPELLEES AFFIRMED


                                LARRY D. VAUGHT, Judge

       Brandy Huggins appeals the Pulaski County Circuit Court’s order terminating her

parental rights to her two children, K.B. and C.B. On appeal, she does not challenge the court’s

findings as to statutory grounds. She challenges the court’s best-interest finding but, in doing

so, does not argue that the court’s findings as to adoptability or risk of harm were erroneous.

Instead, she raises only one best-interest argument: that the court’s finding that termination of

her parental rights would be in the children’s best interest was erroneous because the children’s

placement with fictive kin provided a less restrictive alternative to termination that would have

maintained family bonds. We cannot reach the merits of Huggins’s argument because she

failed to preserve it for appellate review. Therefore, we affirm.

       On May 4, 2020, the Arkansas Department of Human Services (DHS) exercised an

emergency hold on K.B. and C.B. due to Huggins’s drug use, unstable mental health, and
erratic behavior. DHS immediately identified Denita Thomas as a “provisional fictive kin

placement,” and the boys were placed in Thomas’s home. Thomas’s brother, Simon Harris,

was identified as C.B.’s putative father. Harris had voluntarily appeared at the hospital to be

interviewed during the investigation, and he expressed a desire for the children to be placed

in his custody. However, DHS declined to place the children with him because he was not

listed on C.B.’s birth certificate

       On May 7, DHS filed a petition for dependency-neglect and emergency custody, and

the circuit court subsequently entered an order granting that petition. At that hearing, Harris

acknowledged that a paternity test had revealed that he is not C.B.’s biological father, and he

said that while he believed C.B. was his son, he was not shocked by the test results and still

wanted the child to be placed with him. He said he attended all of C.B.’s school meetings and

his choir and sports activities. The court found that Harris could participate in the case as

fictive kin and ordered DHS to conduct a home study and background checks.

       On May 13, the circuit court held a probable-cause hearing and found that probable

cause continued to exist for the emergency order to remain in place. The court ordered

Huggins to submit to drug screenings, complete a drug-and-alcohol assessment and follow its

recommendations, complete a psychological evaluation and follow its recommendations,

complete parenting classes, and maintain stable housing and employment.

       On June 29, the circuit court held an adjudication hearing. It adjudicated the juveniles

dependent-neglected due to parental neglect and unfitness, citing K.B.’s positive hair-follicle

test for cocaine, Huggins’s positive drug screen for cocaine, and Huggins’s mental instability.

The circuit court also set a case goal of reunification along with a concurrent goal of permanent



                                               2
custody with a fit and willing relative. On October 26, the circuit court held a review hearing,

at which it continued the goals set at the adjudication hearing.

       On April 22, 2021, the circuit court held a permanency-planning hearing. At this

hearing, the circuit court changed the goal of the case to adoption with a concurrent goal of

permanent custody with a fit and willing relative. In support of this goal change, the circuit

court cited Huggins’s partial compliance with the case plan. Specifically, the circuit court found

Huggins had not completed drug treatment, that she admitted drug use, that she made excuses

for why she had not completed her hair-follicle test, that she was not addressing her mental-

health issues, that she lacked employment, and that she had not taken advantage of her

opportunities for visitation. The court noted that the children were placed with fictive kin, and

the caseworker testified that DHS wanted to pursue placement of C.B. with Harris. The court

acknowledged Harris’s engagement in therapy with C.B. and the bond they shared.

       On May 28, DHS filed a petition to terminate Huggins’s parental rights. On August 5,

the court held a termination hearing. Huggins’s testimony demonstrated that she had entered

a thirty-day inpatient drug-treatment program a few days prior to the termination hearing after

waiting for a spot in the program to become available. She also moved to Texas a month

before the hearing in order to “start over.” She testified that she tried to get in touch with her

caseworker to inform her of the move, including physically making a trip to the caseworker’s

office, but she was unable to get in touch with anyone familiar with her case and was told that

the person she needed to speak to was in court. Huggins testified that she did not know why

a hair-follicle test administered in May was positive for cocaine and methamphetamine; she

stated that she last used the drugs in 2020. Huggins said she had been around a lot of people,



                                                3
and she speculated that the test could be positive because of her contact with them, but she

testified that she did not know anyone in Texas and had therefore removed herself from the

people who might have been exposing her to drugs. She stated that she visited with her

children in person weekly, that the visits went “quite well,” and that although she had “put

them through a lot,” they were happy. She acknowledged that she needs drug treatment and

said it would help her better herself. She also said that she believed the services she had

received in the case had helped her. As to housing, she said she had signed a lease in Texas in

March 2021 and had moved in June. She explained that, while she was not working at the time

of the termination hearing, her eighteen-year-old son lived with her and helped her cover

expenses. She acknowledged she did not have sufficient funds to take care of the children but

stated that she had enough assistance from others to pay her bills and would find employment

to supplement that assistance once she completed drug treatment. She said she was receiving

psychiatric care.

       Thomas testified that she is Harris’s sister and was currently serving as the foster

placement for both children. She clarified that Huggins visited the boys approximately two to

three times a month and that Huggins has a close working relationship with Harris and

Thomas. She further clarified that Huggins called the boys several times a week and had

frequent video calls with them.

       Jennifer Wunstel testified that she was a substitute caseworker on Huggins’s case. She

stated that she did not believe that Huggins had demonstrated improvement or benefited from

the services to an extent sufficient to remedy the problems that initially caused the children’s

removal from her custody. Wunstel’s safety concerns for the boys centered on Huggins’s delay



                                               4
in getting drug treatment, her positive hair-follicle test three months before the termination

hearing, the fact that there are notable gaps in DHS’s information regarding Huggins’s mental

health, her financial instability, and concerns about the appropriateness of her home in Texas.

Wunstel did not provide any testimony regarding Huggins’s relationship with the boys or

whether DHS planned to place one or both of the children with Harris.

       The court gave an oral ruling at the end of the hearing in which it found that statutory

grounds existed to support termination and that termination of Huggins’s parental rights was

in the children’s best interest. The court did not reference any less restrictive alternatives to

termination. The court memorialized its findings in a written order on November 24, 2021.

One week later, on December 2, the court held a posttermination review hearing. The court’s

subsequent order reflects that Harris filed an adoption petition, although our record is unclear

as to whether the petition sought adoption of one or both of the boys.

       Huggins has now filed a timely appeal of the court’s order terminating her parental

rights. On appeal, Huggins challenges only the court’s best-interest finding as it relates to the

children’s placement with fictive kin, which she argues provided a less restrictive alternative to

termination. We will affirm a termination of parental rights where clear and convincing

evidence shows (1) that the termination is in the best interest of the juvenile, and (2) at least

one of the nine available statutory grounds for termination exists. Ark. Code Ann. § 9-27-

341(b)(3) (Supp. 2021); Chaffin v. Ark. Dep’t of Hum. Servs., 2015 Ark. App. 522, at 2. In

determining whether termination is in a child’s best interest, the circuit court must consider all

the factors in the case, including the likelihood that the juvenile will be adopted and the

potential harm that would be caused by returning the juvenile to the custody of the parent.



                                                5
Chaffin, 2015 Ark. App. 522, at 5. Adoptability and potential harm, however, are merely two

factors to be considered and need not be established by clear and convincing evidence. Id.

         An appellate court may not reverse a termination of parental rights unless the

termination findings were clearly erroneous such that the reviewing court, after considering

the entire record, is left with a definite and firm conviction that the circuit court below made

a mistake. Id. at 3. In deciding whether a finding of the circuit court is clearly erroneous, the

appellate court gives great deference to the superior opportunity of the circuit court to observe

the parties and to judge the credibility of witnesses. Id. Because Huggins does not dispute the

circuit court’s findings as to the statutory grounds supporting termination, the factual findings

supporting those grounds are deemed to be conclusively established and may, therefore,

inform the appellate court’s best-interest analysis. Phillips v. Ark. Dep’t of Hum. Servs., 2019 Ark.

App. 383, at 16, 585 S.W.3d 703, 711; Taylor v. Ark. Dep’t of Hum. Servs., 2018 Ark. App. 264,

at 13.

         At the termination hearing, Huggins made only one argument against termination: a

plea for more time to complete services and work the case plan. She claimed that termination

was not in the children’s best interest because she and the children have a strong bond, so

allowing her more time to complete the case plan would be a better outcome for the children.

On appeal, Huggins now raises a different argument: that the circuit court’s best-interest

finding was clearly erroneous because the juveniles had a stable, long-term placement with

fictive kin, and therefore, there was little risk that, but for termination, the juveniles would

languish in foster care. Huggins, failed to raise this argument at trial, and therefore, it is not

preserved for review. Cole v. Ark. Dep’t of Hum. Servs., 2020 Ark. App. 481, at 11–12, 611 S.W.3d



                                                 6
218, 224–25 (“[Appellant] did not make the less-restrictive relative-placement argument she

now makes on appeal to the circuit court at the termination hearing, and she failed to bring

up the transcript of the fifteen-month review hearing in which the goal was changed solely to

termination of parental rights and adoption.”). In Smithee v. Arkansas Department of Human

Services, we explained:

       Where there is no indication that the issues in question were raised below, they will not
       be considered for the first time on appeal. Miller v. Arkansas Office of Child Support
       Enforcement, 2015 Ark. App. 188, 458 S.W.3d 733. For a circuit court to have committed
       reversible error, timely and accurate objections must have been made so that the circuit
       court was given the opportunity to correct the error. Id. It is the duty of the party
       seeking the relief to obtain a ruling from the trial court. Id. When a party seeking relief
       fails to obtain a ruling on the specific issue, the appellate court is precluded from
       reviewing the issue on appeal. Id.

2015 Ark. App. 506, at 4–5, 471 S.W.3d 227, 230.

       Because Huggins failed to preserve her argument that the children’s long-term

placement with fictive kin provided a less-restrictive alternative to termination, we affirm.

       Affirmed.

       MURPHY and BROWN, JJ., agree.

       Leah Lanford, Arkansas Commission for Parent Counsel, for appellant.

       Ellen K. Howard, Ark. Dep’t of Human Services, Office of Chief Counsel, for appellee.

       Dana McClain, attorney ad litem for minor children.




                                                7